DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van KEMPEN et al. (U.S 2011/0147925 A1) (submitted by Applicant from IDS filed on 02/01/2021).
As to claim 1, van KEMPEN et al. disclose in Figs. 4-9 a semiconductor package comprising: a substrate (“substrate layer” 10) having a first side (top side/surface) and a second side (bottom side/surface), the second side (bottom side/surface) opposite the first side (top side/surface) (Fig. 4, para. [0056], [0057]); a device (“semiconductor chip” 100) coupled over the first side (top side/surface) of the substrate (“substrate layer” 10) (Fig. 5, para. [0057], [0059]-[0061]); a metal layer (“solder material”/“solder bumps” 40/40’) coupled to the second side (bottom side/surface) of the substrate (“substrate layer” 10), the metal layer (“solder material”/“solder bumps” 40/40’) comprising a ridge {a ridge may be a top protruding end/(bottom portion) of 40’, Fig. 9} formed along an outer perimeter of the semiconductor package (Fig. 9) (Fig. 9, para. [0063]-[0064], [0067]); and a molding compound (30, Figs. 6-9) coupled over the device (“semiconductor chip” 100) and coupled into a notch (“trenches” 29, Fig. 4) within the metal layer (“solder material”/“solder bumps” 40/40’, Fig. 9) (Figs. 6-9, para. [0070]).
As to claim 2, as applied to claim 1 above, van KEMPEN et al. disclose in Figs. 4-9 all claimed limitations including the limitation wherein the molding compound (30, Figs. 6-9) covers an interface between the second side (bottom side/surface) of the substrate (“substrate layer” 10) and the metal layer (“solder material”/“solder bumps” 40/40’) (see Figs. 8-9). 
As to claim 5, as applied to claim 1 above, van KEMPEN et al. disclose in Figs. 4-9 all claimed limitations including the limitation wherein the molding compound (30, Figs. 6-9) covers a plurality of sidewalls of the substrate (“substrate layer” 10) (see Figs. 7-9). 
As to claim 6, as applied to claim 1 above, van KEMPEN et al. disclose in Figs. 4-9 all claimed limitations including the limitation wherein the metal layer (“solder material”/“solder bumps” 40/40’) comprises one of copper plating, nickel plating (“NiPdAu or NiAu” contains nickel Ni, para. [0064]-[0065]), gold plating, tin/silver plating, and any combination thereof. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over van KEMPEN et al. (U.S 2011/0147925).
As to claims 3 and 4, as applied to claim 1 above, van KEMPEN et al. disclose in Figs. 4-9 all claimed limitations except for the limitation wherein a height of the notch is 3 to 10 microns; and wherein a height of the ridge is substantially the same as a height of the notch. However, it would have been obvious to one of ordinary skill in the art to use the teaching of van KEMPEN et al. in the range (3 to 10 microns for a height of the notch, and substantially the same as a height of the notch for a height of the ridge) as claimed, because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. Denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), MPEP 2144.05. There is no evidence indicating the height range of the notch and the height range of the ridge is critical. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,943,886. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations recited in claims 7-20 of the present invention are recited within claims 1-21 of U.S. Patent No. 10,943,886.

        Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110.  The examiner can normally be reached on M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 15, 2022